QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
There is no antecedent basis issue with the composition or components in the phrase "components of an aerosol precursor composition" since the article “the” is not used to refer back to a previous recitation. As the previous objection refers to the first instance of "components of an aerosol precursor composition", this objection is withdrawn. This phrase is used to indicate that not all of the aerosol precursor need be vaporized.
None of the references discloses an aerosol device where terminals that are configured to connect to a power source, heating element that vaporizes components of an aerosol precursor composition, boost converter configured to increase voltage, inverter configured to convert the voltage to a complimentary negative voltage, and non-inverting amplifier circuit coupled to the heating element, the circuit with an operational amplifier that receives the higher voltage as input, also receives the complimentary negative voltage, and is configured to amplify the input to an output voltage to a continuous current to power the heating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761